ORDER
The Supreme Court of the United States has reversed our decision in Gerling Global Reinsurance Corp. of America v. Low, 296 F.3d 832 (9th Cir.2002), and remanded the case for further consideration in light of American Insurance Ass’n v. Garamendi — U.S. -, 123 S.Ct. 2374, 156 L.Ed.2d 376 (2003). See Gerling Global Reinsurance Corp. of America v. Garamendi, — U.S. -, 123 S.Ct. 2638, 156 *1080L.Ed.2d 652 (2003). We, in turn, remand this matter to the district court for such further proceedings as may be appropriate in light of the Supreme Court’s opinion. The mandate shall issue forthwith.